Exhibit No. 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into by and between
KRISTINE B. PONCZAK (“Executive”) and RURAL/METRO CORPORATION, a Delaware
corporation (and/or one or more of its subsidiaries, affiliates, joint ventures
and partnerships as applicable, “Rural/Metro”). The Effective Date of this
Agreement is February 8, 2008 (the “Effective Date”).

RECITALS

A. The Board of Directors of Rural/Metro believes it is in the best interests of
Rural/Metro to continue to employ Executive as the Senior Vice President and
Chief Financial Officer of Rural/Metro. The Board of Directors believes that
Executive is, and is expected to continue to be, a key contributor to the
success of Rural/Metro. Due to Executive’s experience, Executive has particular
skills and knowledge that the Board of Directors believes are valuable to
Rural/Metro, its customers and its financial stakeholders.

B. Rural/Metro has decided to offer Executive an employment agreement, and
Executive has decided to accept such agreement, on the terms and conditions set
forth below.

NOW, THEREFORE, IT IS HEREBY MUTUALLY AGREED AS FOLLOWS:

 

  1. POSITION AND DUTIES.

Executive will continue to be employed as Senior Vice President and Chief
Financial Officer of Rural/Metro and shall have a primary reporting relationship
to the Chief Executive Officer (“CEO”), with accountability to the Board of
Directors of Rural/Metro (the “Board”) generally acting through its Audit
Committee (the “Audit Committee”). Executive shall perform the duties of
Executive’s position, as determined by the CEO and the Board, in accordance with
the policies, practices and bylaws of Rural/Metro. Executive shall attend all
meetings of the Board and Audit Committee as and when requested by the Board or
the Audit Committee. Executive shall serve Rural/Metro faithfully, loyally,
honestly and to the best of Executive’s ability. Executive will devote
Executive’s best efforts to the performance of Executive’s duties for, and in
the business and affairs of, Rural/Metro. Rural/Metro reserves the right, in its
sole discretion, to change or modify Executive’s position, title, service
area(s), duties and/or reporting relationship, subject to Executive’s rights
under Section 6.

 

  2. BASE SALARY.

Executive’s base salary (“Base Salary”) will continue at the level in effect as
of the Effective Date. Executive’s Base Salary will be paid in substantially
equal periodic installments in

 

Page 1 of 17



--------------------------------------------------------------------------------

accordance with Rural/Metro’s generally-applicable payroll practices.
Executive’s Base Salary will be reviewed at least annually in accordance with
Rural/Metro’s executive compensation review policies and practices.

 

  3. MANAGEMENT INCENTIVE PROGRAM.

Executive shall be eligible to participate in the Rural/Metro Management
Incentive Program or any successor incentive compensation program maintained by
Rural/Metro from time to time (“MIP”) and to receive such additional
compensation as may be provided by the MIP. Notwithstanding anything to the
contrary in the MIP, if Executive’s employment is terminated without Cause as
set forth in Section 5(B) of this Agreement, is terminated for Good Reason as
set forth in Section 6(A) of this Agreement, or is terminated by reason of death
or Disability as set forth in Section 7 of this Agreement (in each case after
the last day of the sixth month of the applicable MIP plan year), then Executive
shall be paid a pro-rata portion of the compensation awarded (or to be awarded,
as the case may be) pursuant to the MIP for the MIP plan year in which such
termination occurs. Such pro-rata portion shall be (a) calculated by dividing
the annual MIP award amount (as determined pursuant to the last two sentences of
this Section 3), if any, by 365 days and multiplying that quotient by the number
of days during the MIP plan year that Executive was actively employed, and
(b) paid at such time as is determined pursuant to the MIP. Notwithstanding the
foregoing, if Executive’s employment is terminated for Cause as set forth in
Section 5(A) of this Agreement, is terminated without Good Reason as set forth
in Section 6(B) of this Agreement, or terminates or is terminated for any reason
or for no reason prior to the end of the sixth month of the MIP plan year, then
Executive shall not be eligible to receive compensation awarded pursuant to the
MIP. In determining the partial-year MIP award (if any), it is intended that
(i) accomplishment of quantitative (“hard”) goals shall be evaluated based on
full-year financial performance; and (ii) accomplishment of personal goals shall
be evaluated in good faith in a manner consistent with similar evaluations in
prior years based on Executive’s performance through the date of termination of
active employment. Notwithstanding anything herein to the contrary, Executive
acknowledges the discretionary nature of the MIP.

 

  4. TERMINATION.

This Agreement will continue in full force and effect until it is terminated by
the parties. This Agreement may be terminated in any of the following ways:
(a) it may be renegotiated and replaced by a written agreement signed by both
parties; (b) Rural/Metro may elect to terminate this Agreement with or without
“Cause,” as defined below; (c) Executive may elect to terminate this Agreement
with or without “Good Reason,” as provided below; or (d) this Agreement may
terminate automatically upon Executive’s death or Disability pursuant to
Section 7.

 

Page 2 of 17



--------------------------------------------------------------------------------

  5. TERMINATION BY RURAL/METRO

 

  A. Termination For Cause.

Rural/Metro may terminate this Agreement and Executive’s employment for Cause at
any time upon written notice. This means that Rural/Metro has the right to
terminate the employment relationship for Cause at any time should there be
Cause to do so.

For purposes of this Agreement, “Cause” shall be limited to discharge resulting
from a determination by Rural/Metro that Executive: (a) has been convicted of
(or has pleaded guilty or no contest to) a felony involving dishonesty, fraud,
theft or embezzlement; (b) has repeatedly failed or refused, in a material
respect to follow reasonable policies or directives established by Rural/Metro,
if the failure or refusal has not been cured within ten (10) days after
Rural/Metro has provided written notice to Executive of the specific conduct
constituting such failure or refusal; (c) has willfully and persistently failed
or refused to attend to material duties or obligations imposed upon Executive
under this Agreement, if the failure or refusal has not been cured within ten
(10) days after Rural/Metro has provided written notice to Executive of the
specific conduct constituting such failure or refusal; or (d) has misrepresented
or concealed a material fact for purposes of securing employment with
Rural/Metro or this Employment Agreement.

Because Executive is in a position which involves great responsibilities,
Rural/Metro is not required to utilize its progressive discipline policy. In
addition, no generally applicable grievance policy shall apply to grievances by
Executive regarding Executive’s employment relationship with Rural/Metro.

If this Agreement and Executive’s employment is terminated for Cause, Executive
shall receive no Severance Benefits.

 

  B. Termination Without Cause.

Rural/Metro also may terminate this Agreement and Executive’s employment without
Cause at any time after providing Executive with ten (10) days advance written
notice. In the event this Agreement and Executive’s employment are terminated by
Rural/Metro without Cause, Executive shall receive the Severance Benefits
pursuant to Section 8. Rural/Metro may place Executive on a paid administrative
leave, and bar or restrict Executive’s access to Rural/Metro facilities,
contemporaneously with or at any time following the delivery of the written
notice to Executive. For the avoidance of doubt, any action by Rural/Metro
pursuant to the foregoing sentence shall not constitute Good Reason or otherwise
constitute a breach of this Agreement by Rural/Metro, and the foregoing sentence
or any action

 

Page 3 of 17



--------------------------------------------------------------------------------

by Rural/Metro pursuant thereto shall in no way limit or reduce the rights of
Rural/Metro as provided elsewhere herein.

 

  6. TERMINATION BY EXECUTIVE.

Executive may terminate this Agreement and Executive’s employment with or
without “Good Reason” in accordance with the provisions of this Section 6.

 

  A. Termination For Good Reason.

Executive may terminate this Agreement and Executive’s employment for “Good
Reason” by giving written notice to Rural/Metro within thirty (30) days, or such
longer period as may be agreed to in writing by Rural/Metro, of Executive’s
receipt of notice of the occurrence of any event constituting “Good Reason”, as
described below.

Executive shall have “Good Reason” to terminate this Agreement and his
employment upon the occurrence of any of the following events: (a) Executive is
assigned duties inconsistent with the positions, duties, responsibilities and
status of the Senior Vice President and Chief Financial Officer of Rural/Metro;
(b) Executive is required to relocate to an employment location that is more
than fifty (50) miles from Executive’s current employment location (which the
parties agree is Rural/Metro’s present Scottsdale headquarters); or
(c) Executive’s Base Salary rate is reduced to a level that is at least ten
percent (10%) less than the salary paid to Executive during the immediately
prior calendar year, unless Executive has agreed to said reduction or unless
Rural/Metro makes an across-the-board reduction that applies to all executives.

Notwithstanding the above provisions, Executive shall not have “Good Reason” to
terminate this Agreement and his employment if, within thirty (30) days of the
written notice of Good Reason provided to Rural/Metro by Executive, Rural/Metro
corrects, remedies or reverses any event which resulted in Good Reason.

If Executive terminates this Agreement and Executive’s employment for Good
Reason, Executive shall be entitled to receive Severance Benefits pursuant to
Section 8.

 

  B. Termination Without Good Reason.

Executive also may terminate this Agreement and Executive’s employment without
Good Reason at any time by giving thirty (30) days notice to Rural/Metro. If
Executive terminates this Agreement and Executive’s employment without Good
Reason, Executive shall not receive Severance Benefits pursuant to Section 8.

 

  C. Administrative Leave.

 

Page 4 of 17



--------------------------------------------------------------------------------

Rural/Metro may place Executive on a paid administrative leave, and bar or
restrict Executive’s access to Rural/Metro facilities, contemporaneously with or
at any time following the delivery of the written notice of termination by
Executive pursuant to Section 6A or 6B. For the avoidance of doubt, any action
by Rural/Metro pursuant to the foregoing sentence shall not constitute Good
Reason or otherwise constitute a breach of this Agreement by Rural/Metro, and
the foregoing sentence or any action by Rural/Metro pursuant thereto shall in no
way limit or reduce the rights of Rural/Metro as provided elsewhere herein.

 

  7. DEATH OR DISABILITY.

This Agreement will terminate automatically on Executive’s death. Any
compensation or other amounts due to Executive for services rendered prior to
Executive’s death shall be paid to Executive’s surviving spouse, or if Executive
does not leave a surviving spouse, to Executive’s estate. If Executive is
receiving Severance Benefits or is entitled to payment of an MIP award pursuant
to Section 3 at the time of Executive’s death, then any unpaid Base Salary
component of Executive’s Severance Benefits and MIP award shall be paid to
Executive’s surviving spouse, or if Executive does not leave a surviving spouse,
to Executive’s estate, for the balance of the Benefit Period (as defined in
Section 8) remaining at the time of Executive’s death. In addition, if, at the
time of Executive’s death, Executive is receiving Severance Benefits that
include the continuation of health, medical, dental, vision or pharmaceutical
insurance benefits (as described in Section 8), and Executive’s surviving spouse
and/or family member(s) is covered by such health, medical, dental, vision or
pharmaceutical insurance benefits through Rural/Metro at the time of Executive’s
death, then such coverage of Executive’s surviving spouse and/or family
member(s) shall continue throughout the balance of the Benefit Period. No other
benefits shall be payable to Executive’s heirs pursuant to this Agreement, but
amounts may be payable pursuant to any life insurance or other benefit plans
maintained by Rural/Metro.

In the event Executive becomes “Disabled,” Executive’s employment hereunder
shall automatically cease and terminate. Executive shall be considered
“Disabled” or to be suffering from a “Disability” for purposes of this Section 7
if Executive is unable, after any reasonable accommodations required by the
Americans with Disabilities Act or other applicable law, to perform the
essential functions of Executive’s position because of a physical or mental
impairment. In the absence of agreement between Rural/Metro and Executive as to
whether Executive is Disabled or suffering from a Disability (and the date as of
which Executive became Disabled), such determinations shall be made by a
licensed physician selected by Rural/Metro. If a licensed physician selected by
Executive disagrees with the determination of the physician selected by
Rural/Metro, the two physicians shall select a third physician. The decision

 

Page 5 of 17



--------------------------------------------------------------------------------

of the third physician concerning whether Executive is Disabled or suffering
from a Disability (and the date as of which Executive became Disabled) shall be
binding and conclusive on all interested parties.

 

  8. SEVERANCE BENEFITS.

If this Agreement and Executive’s employment are terminated without Cause by
Rural/Metro as set forth in Section 5B or Executive terminates this Agreement
and Executive’s employment for Good Reason as set forth in Section 6A, Executive
shall receive the “Severance Benefits” provided by this Section. In addition,
Executive also shall receive the Severance Benefits if Executive’s employment is
terminated due to Disability as set forth in Section 7.

The Severance Benefits shall begin immediately following the effective date of
termination of employment and, except as otherwise provided herein, will
continue to be payable for a period (the “Benefit Period”) of twenty-four
(24) months thereafter. However, notwithstanding anything herein to the
contrary, the Benefit Period shall be twelve (12) months in the event that
Severance Benefits are payable due to Disability.

The Executive’s Severance Benefits shall consist of the continuation of
Executive’s then Base Salary for duration of the Benefit Period, less lawfully
required withholdings, and shall be paid in accordance with Rural/Metro’s
generally-applicable payroll practices. Such Severance Benefits shall be paid in
lieu of any accrued vacation time, but shall not be in lieu of any MIP award or
other incentive compensation due to Executive for services rendered prior to the
date of termination. The Severance Benefits also shall consist of the
continuation of any health, medical, dental, vision or pharmaceutical coverage
that Executive was participating in as of the last day of active employment to
the extent that Executive continues to be eligible for such coverages. These
coverages shall be continued under COBRA beginning the first day of the month
following the effective termination date and shall continue for the duration of
the Benefit Period provided that Executive satisfactorily complies with all
COBRA election and eligibility requirements. During the Benefit Period,
Executive shall continue to pay the same premiums paid as of the last day of
active employment. Executive’s life insurance coverage may be converted to an
individual policy within 30 days of the effective termination date, if
conversion is then available under the applicable policy. Upon conversion, the
cost of maintaining an individual policy resides with Executive. If a particular
insurance benefit may not be continued for any reason during the Benefit Period,
Rural/Metro shall pay a “Benefit Allowance” to the Executive. The “Benefit
Allowance” will equal 145% of the cost to Rural/Metro of providing the
unavailable insurance benefit to a similarly situated employee. The Benefit
Allowance shall be paid on a monthly basis. The cost of providing the
unavailable benefit to a similarly situated employee will be determined by
Rural/Metro in the exercise of its discretion.

 

Page 6 of 17



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, if Executive is a
“specified employee,” within the meaning of Section 409A of the Internal Revenue
Code (the “Code”) and the regulations thereunder, and is subject to the
provisions of Section 409A(a)(2)(B) of the Code (or any comparable successor
provision) at the time Executive’s employment is terminated, the total amount of
Severance Benefits (including continuation of Base Salary and any provision of
insurance benefits) that may be paid to Executive during the first six months
following Executive’s termination of employment may not exceed the amount set
forth in Treasury Regulation section 1.409A-1(b)(9)(iii)(A). Any amount of
Severance Benefits that would otherwise have been paid to Executive during such
six-month period under the terms of this Agreement shall be paid to Executive on
the first day of the seventh month following termination of Executive’s
employment. Further, no Severance Benefits will be paid to Executive unless (and
until) Executive’s termination of employment qualifies as a “separation from
service” as such term is defined for purposes of Section 409A of the Code.

If Executive voluntarily terminates this Agreement and Executive’s employment,
or if Rural/Metro terminates the Agreement and Executive’s employment for Cause,
no Severance Benefits shall be paid to Executive. No Severance Benefits are
payable in the event of Executive’s death or retirement, except as expressly set
forth in Section 7 above.

Severance Benefits and Executive’s right to exercise any stock options shall
immediately cease if Executive commits a material violation of any of the terms
of this Agreement relating to confidentiality and non-disclosure, as set forth
in Section 10, or the Covenant-Not-To-Compete, as set forth in Section 11. Only
material violations will result in the loss of Severance Benefits and the
ability to exercise stock options.

The payment of Severance Benefits shall not be affected by whether Executive
seeks or obtains other employment. Executive shall have no obligation to seek or
obtain other employment and Executive’s Severance Benefits shall not be impacted
by Executive’s failure to “mitigate.”

In order to receive the Severance Benefits, Executive must execute any release
reasonably requested by Rural/Metro of claims that Executive may have in
connection with Executive’s employment with Rural/Metro, including an agreement
of non-disparagement and representations regarding compliance with law.

 

  9. BENEFITS.

 

  A. Benefit Plans, Insurance, Options, etc.

Executive will be entitled to participate in any benefit plans, including, but
not limited to, retirement plans, stock option plans, equity compensation or
incentive plans, disability plans, life

 

Page 7 of 17



--------------------------------------------------------------------------------

insurance plans and health, medical, dental, vision and pharmaceutical plans
available to other Rural/Metro executive employees from time to time, subject to
any limitations or restrictions (including waiting periods) specified in said
plans. Executive acknowledges and agrees that Executive’s participation (or the
extent of participation) in certain of such plans is discretionary with
Rural/Metro.

 

  B. Vacation.

Executive is entitled to paid vacation during each calendar year, with the
amount and scheduling of such vacation to be determined in accordance with
Rural/Metro’s vacation policies as in effect from time to time. If Executive
does not take the full vacation available in any year, the unused vacation may
not be carried over to the next calendar year, and Executive will not be
compensated for it.

 

  10. CONFIDENTIALITY; NON-DISCLOSURE; OWNERSHIP OF WORK.

 

  A. Confidentiality; Non-Disclosure.

During the course of Executive’s employment, Executive will become exposed to a
substantial amount of confidential and proprietary information, including, but
not limited to, financial information, annual reports, audited and unaudited
financial reports, operational budgets and strategies, methods of operation,
customer lists, strategic plans, business plans, marketing plans and strategies,
new business strategies, merger and acquisition strategies, management systems
programs, computer systems, personnel and compensation information and payroll
data, and other such reports, documents or information (collectively the
“Confidential and Proprietary Information”). Due to Executive’s senior position
with Rural/Metro, Executive acknowledges that Executive regularly receives
Confidential and Proprietary Information with respect to Rural/Metro on a
consolidated basis at the holding company level, and with respect to each and
every one of Rural/Metro’s business units and operations (including business
units and operations with respect to which Executive does not have direct
operational or other responsibilities); for the avoidance of doubt, all such
information is expressly included in the defined term “Confidential and
Proprietary Information.” In the event Executive’s employment is terminated by
either party for any reason, Executive promises that Executive will not, retain,
take with Executive or make any copies of such Confidential and Proprietary
Information in any form, format, or manner whatsoever (including computer
print-outs, computer tapes, floppy disks, CD-ROMs, etc.) nor will Executive
disclose the same in whole or in part to any person or entity, in any manner
either directly or indirectly. Excluded from this Agreement is information that
(i) is or becomes publicly known through no violation of this Agreement, (ii) is
lawfully received by the Executive from any third party without restriction on
disclosure or use, (iii) is required to be disclosed by law, or (iv) is
expressly approved in writing by

 

Page 8 of 17



--------------------------------------------------------------------------------

Rural/Metro for release or other use by the Executive. The provisions of this
paragraph shall survive the termination of this Agreement.

 

  B. Ownership of Work, Materials and Documents.

All records, reports, notes, compilations, software, programs, designs and/or
other recorded or created matters, copies thereof or reproductions, in whatever
media form, relating to Rural/Metro’s trade secrets, operations, activities, or
business, made or received by Executive during any past, present or future
employment with Rural/Metro are and shall be works made for hire and are, or
shall become the exclusive property of Rural/Metro. Immediately upon
Rural/Metro’s request at any time during or following the term of this
Agreement, Executive shall return to Rural/Metro any and all Confidential and
Proprietary Information and any other property of Rural/Metro then within
Executive’s possession, custody and/or control. Failure to return Rural/Metro’s
property, whether during the term of this Agreement or after its termination,
shall be a breach of this Agreement. The provisions of this paragraph shall
survive the termination of this Agreement.

 

  11. COVENANT-NOT-TO-COMPETE.

 

  A. Interests to be Protected.

The parties acknowledge that during the term of Executive’s employment,
Executive will perform essential services for Rural/Metro, its employees and
shareholders, and for clients of Rural/Metro. Therefore, Executive will be given
an opportunity to meet, work with and develop close working relationships with
Rural/Metro’s clients on a first-hand basis (including, due to Executive’s
senior position with Rural/Metro, clients in areas with respect to which
Executive may not have direct operational or other responsibility), and
Executive will gain valuable insight as to the clients’ operations, personnel
and need for services. In addition, Executive will be exposed to, have access
to, and be required to work with, a considerable amount of Rural/Metro’s
Confidential and Proprietary Information.

The parties also expressly recognize and acknowledge that the personnel of
Rural/Metro have been trained by, and are valuable to Rural/Metro, and that if
Rural/Metro must hire new personnel or retrain existing personnel to fill
vacancies it will incur substantial expense in recruiting and training such
personnel. The parties expressly recognize that should Executive compete with
Rural/Metro in any manner whatsoever, it could seriously impair the goodwill and
diminish the value of Rural/Metro’s business.

The parties acknowledge that these covenants set forth throughout this
Section 11 have an extended duration; however, they agree that these covenants
are reasonable and necessary for the protection of the legitimate business
interests of Rural/Metro.

 

Page 9 of 17



--------------------------------------------------------------------------------

For these and other reasons, and the fact that there are many other employment
opportunities available to Executive if Executive should terminate, the parties
are in full and complete agreement that the following restrictive covenants
(which together are referred to as the “Covenant-Not-To-Compete”) are fair and
reasonable and are freely, voluntarily and knowingly entered into. Further, each
party has been given the opportunity to consult with legal counsel before
entering into this Agreement.

 

  B. Devotion to Employment.

Executive shall devote substantially all Executive’s business time and efforts
to the performance of Executive’s duties on behalf of Rural/Metro. During
Executive’s term of employment, Executive shall not at any time or place or to
any extent whatsoever, either directly or indirectly, without the express
written consent of Rural/Metro, engage in any outside employment, or in any
activity competitive with or adverse to Rural/Metro’s business, practice or
affairs, whether alone or as partner, officer, director, employee, shareholder
of any corporation or as a trustee, fiduciary, consultant or other
representative. This is not intended to prohibit Executive from engaging in
nonprofessional activities such as personal investments or conducting to a
reasonable extent private business affairs which may include other boards of
directors’ activity, as long as they do not conflict with Rural/Metro.
Participation to a reasonable extent in civic, social or community activities is
encouraged. Notwithstanding anything herein to the contrary, any non-Rural/Metro
activities shall be conducted in compliance with Rural/Metro’s corporate
governance policies and other policies and procedures as in effect from time to
time.

 

  C. Non-Solicitation of Clients.

During the term of Executive’s employment with Rural/Metro and for a period,
after the termination of employment with Rural/Metro, equal to two (2) years
(the “Non-Compete Period”), regardless of who initiates the termination and for
whatever reason, Executive shall not directly or indirectly, for Executive, or
on behalf of, or in conjunction with, any other person(s), company, partnership,
corporation, or governmental entity, in any manner whatsoever, call upon,
contact, encourage, handle, accept or solicit client(s) or prospective clients
of Rural/Metro with whom (i) Executive worked as an employee of Rural/Metro at
any time prior to termination, or at the time of termination; or (ii) about whom
Executive possessed or had access to Rural/Metro’s Confidential and Proprietary
Information at any time prior to termination, or at the time of termination, for
the purpose of soliciting, providing or selling such client(s) or prospective
client(s) services that are the same, similar, or related to the services that
Rural/Metro provides, or has prepared or offered to provide, to such client(s)
or prospective client(s).

 

Page 10 of 17



--------------------------------------------------------------------------------

  D. Non-Solicitation of Employees.

During the term of Executive’s employment with Rural/Metro and for the
Non-Compete Period, regardless of who initiates the termination and for any
reason, Executive shall not knowingly, directly or indirectly, for Executive, or
on behalf of, or in conjunction with, any other person(s), company, partnership,
corporation, or governmental entity, seek to hire, and/or hire any Rural/Metro
employees for the purpose of having such employee engage in services that are
the same, similar or related to the services that such employee provided for
Rural/Metro. For the purposes of this Section 11D, “Rural/Metro employee” shall
mean any individual who (i) is employed by or who works as a contractor for
Rural/Metro at any time during the twelve (12) month period preceding the
termination of this Agreement, or (ii) is employed by or who works as a
contractor for Rural/Metro at any time during the Non-Compete Period.

 

  E. Competing Business.

During the term of this Agreement and for the Non-Compete Period, regardless of
who initiates the termination and for any reason, Executive shall not, directly
or indirectly, for Executive, or on behalf of, or in conjunction with, any other
person(s), company, partnership, corporation, or governmental entity, in any
manner whatsoever, engage in the same or similar business as Rural/Metro, which
would be in competition with any Rural/Metro line of business, in any
geographical service area where Rural/Metro is engaged in business, or was
considering engaging in business at any time prior to the termination or at the
time of the termination of this Agreement. Without limiting the foregoing or any
other aspect of this Covenant-not-to-Compete, Executive further specifically
acknowledges and agrees that the limitations set forth in this Section 11.E
expressly preclude competitive activity of any nature in any geographical
service area by Executive for or on behalf of American Medical Response (AMR) or
any of AMR’s successors or assigns. If the geographical service areas described
above in this Section 11.E should be found by a court to be unreasonable in
scope, then the geographical service areas applicable herein shall be the
geographical service areas in which Executive performed Executive’s duties
pursuant to this Agreement. For the purposes of this provision, the term
“competition” shall mean directly or indirectly engaging in or having a
substantial interest in a business or operation which is, or will be, performing
the same or similar services as those provided by Rural/Metro.

Executive specifically acknowledges and agrees that Rural/Metro is engaged in
business in the State of California and that the restrictions on Executive’s
activities during the Non-Compete Period, as described herein, extend to
Rural/Metro’s business activities in California. Executive has been informed of
and has read and is familiar with Section 16600 of the California Business and
Professional Code, which section provides:

 

Page 11 of 17



--------------------------------------------------------------------------------

“Except as provided in this chapter, every contract by which anyone is
restrained from engaging in a lawful profession, trade, or business of any kind
is to that extent void.”

Executive specifically agrees and acknowledges that this Agreement is not
intended nor does it purport to impose on Executive restrictions within the
State of California that are impermissible under California law. Executive
therefore waives all rights under California Business and Professional Code
Section 16600 and any other state or federal statute or common law principle of
similar effect, including any public policy claims arising under Section 16600.

 

  F. Extension of Period.

Executive agrees that the Non-Compete Period referred to in subsections C, D and
E shall be extended for a period of time equal to the duration of any breach of
this Agreement by Executive.

 

  G. Judicial Amendment.

If the scope of any provision of Sections 10 or 11 of this Agreement is found by
a court to be too broad to permit enforcement to its full extent, then such
provision shall be enforced to the maximum extent permitted by law. The parties
agree that the scope of any provision of this Agreement may be modified by a
judge in any proceeding to enforce Sections 10 or 11 of this Agreement, so that
such provision can be enforced to the maximum extent permitted by law. If any
provision of this Agreement is found to be invalid or unenforceable for any
reason, it shall not affect the validity of the remaining provisions of this
Agreement.

 

  H. Injunctive Relief, Damages and Forfeiture.

Due to the nature of Executive’s position with Rural/Metro, and with full
realization that a violation of Sections 10 and 11 will cause immediate and
irreparable injury and damage, which is not readily measurable, and to protect
Rural/Metro’s interests, Executive understands and agrees that in addition to
instituting arbitration proceedings to recover damages resulting from a breach
of this Agreement, Rural/Metro may seek to enforce this Agreement with a court
action for injunctive relief in any state or federal court of competent
jurisdiction in Maricopa County, Arizona, to cease or prevent any actual or
threatened violation of this Agreement on the part of Executive. In any action
brought pursuant to this Section 11H, the prevailing party shall be entitled to
an award of Executive’s or its attorney’s fees and costs.

 

  I. Survival.

The provisions of this Section 11 shall survive the termination of this
Agreement.

 

Page 12 of 17



--------------------------------------------------------------------------------

  12. BUSINESS EXPENSES.

Rural/Metro will reimburse Executive for any and all necessary, customary, and
usual expenses, properly receipted in accordance with Rural/Metro’s policies,
incurred by Executive on behalf of Rural/Metro.

 

  13. AMENDMENTS.

This Agreement, the Executive’s Change in Control Agreement, Indemnity Agreement
and Stock Option Agreements (if any) constitute the entire agreement between the
parties as to the subject matter hereof, and all prior Employment Agreements are
being terminated as of the Effective Date. Accordingly, there are no side
agreements or verbal agreements other than those which are stated above. Any
amendment, modification or change in this Agreement must be done so in writing
and signed by both parties. Nothing in this Agreement is intended to alter or
modify Executive’s Change in Control Agreement, Indemnity Agreement or Stock
Option Agreements (if any), which shall continue in full force and effect
following the execution of this Agreement.

 

  14. SEVERABILITY.

In the event a court or arbitrator declares that any provision of this Agreement
is invalid or unenforceable, it shall not affect or invalidate any of the
remaining provisions. Further, the court shall have the authority to re-write
that portion of the Agreement it deems unenforceable, to make it enforceable.

 

  15. GOVERNING LAW; EXCLUSIVE VENUE.

Because Rural/Metro has its principal place of business located in Scottsdale,
Arizona, and because it is mutually agreed that it is in the best interests of
Rural/Metro and all of its employees that a uniform body of law consistently
interpreted be applied to the employment agreements between Rural/Metro and all
of its employees, this Agreement shall be deemed entered into by Rural/Metro and
Employee in Scottsdale, Arizona. The law of the State of Arizona shall govern
the interpretation and application of all of the provisions of this Agreement.

The parties expressly agree to submit to the exclusive jurisdiction and
exclusive venue of the courts in Maricopa County, Arizona in connection with any
litigation which may be brought with respect to a dispute between the parties,
regardless of where Executive resides or where the services required by this
Agreement are performed. Executive irrevocably waives Executive’s right, if any,
to have any disputes between Executive and Rural/Metro decided in any
jurisdiction or venue other than a court in the State of Arizona.

 

Page 13 of 17



--------------------------------------------------------------------------------

  16. DISPUTE RESOLUTION.

 

  A. Mediation.

Any and all disputes arising under, pertaining to or touching upon this
Agreement or the statutory rights or obligations of either party hereto, shall,
if not settled by negotiation, be subject to non-binding mediation before an
independent mediator selected by the parties pursuant to Section 16D.
Notwithstanding the foregoing, either Executive or Rural/Metro may seek
preliminary judicial relief in any state or federal court of competent
jurisdiction in Maricopa County, Arizona based upon a belief that such action
may be necessary to avoid irreparable damage during the pendency of the
proceedings described in this Section 16. Any demand for mediation shall be made
in writing and served upon the other party to the dispute, by certified mail,
return receipt requested, at the business address of Rural/Metro, or at the last
known residence address of Executive, respectively. The demand shall set forth
with reasonable specificity the basis of the dispute and the relief sought. The
mediation hearing will occur at a time and place convenient to the parties in
Maricopa County, Arizona within thirty (30) days of the date of selection or
appointment of the mediator.

 

  B. Arbitration.

In the event that the dispute is not settled through mediation, the parties
shall then proceed to binding arbitration before a single independent arbitrator
selected pursuant to Section 16D. The mediator shall not serve as arbitrator. TO
THE EXTENT ALLOWABLE UNDER APPLICABLE LAW, ALL CLAIMS AND DISPUTES OF ANY TYPE
WHATSOEVER WHICH ARISE OUT OF OR RELATE IN ANY WAY TO THE EMPLOYMENT
RELATIONSHIP BETWEEN THE PARTIES, INCLUDING, BUT NOT LIMITED TO, BREACH OF
CONTRACT, WRONGFUL TERMINATION, NEGLIGENT MISPREPRESENTATION, FRAUD, DEFAMATION,
OR ANY CLAIMS OF AGE, RACE, SEX, OR OTHER DISCRIMINATION, RETALIATION OR
HARASSMENT ARISING UNDER THE AMERICANS WITH DISABILITIES ACT (42 U.S.C. §§ 12101
ET SEQ.), THE AGE DISCRIMINATION IN EMPLOYMENT ACT (29 U.S.C. §§ 621 ET SEQ.)
AND OLDER WORKERS’ BENEFIT PROTECTION ACT (29 U.S.C. § 626(F)), THE EMPLOYMENT
RETIREMENT INCOME SECURITY ACT (29 U.S.C. §§ 1001 ET SEQ.), THE FAIR LABOR
STANDARDS ACT (29 U.S.C. §§ 201 ET SEQ.) AND EQUAL PAY ACT (29 U.S.C. § 206(D)),
THE FAMILY MEDICAL LEAVE ACT (29 U.S.C. §§ 2611 ET SEQ.), THE HEALTH INSURANCE
PORTABILITY AND ACCOUNTABILITY ACT (29 U.S.C. § 1001 ET SEQ.), TITLE VII OF THE
CIVIL RIGHTS ACT (42 U.S.C. § 2000E), UNIFORMED SERVICES EMPLOYMENT AND
REEMPLOYMENT ACT (38 U.S.C. §§ 4301 ET SEQ.), THE WORKER ADJUSTMENT AND
RETRAINING ACT (29 U.S.C. §§ 2101 ET SEQ.), THE ARIZONA CIVIL RIGHTS ACT (A.R.S.
§§ 41-1441 ET SEQ.), THE ARIZONA

 

Page 14 of 17



--------------------------------------------------------------------------------

EMPLOYMENT PROTECTION ACT (A.R.S. § 23-1501), AND/OR ANY OTHER APPLICABLE
FEDERAL, STATE OR LOCAL LAW, REGULATION, ORDINANCE CONSTITUTION, CHARTER,
STATUTE, RULE OR REGULATION, AND TORT CLAIMS OF ANY KIND WHATSOEVER; ANY OTHER
COMMON-LAW OR STATUTORY CLAIMS; CLAIMS FOR SALARY, WAGES, VACATION PAY,
SEVERANCE PAY, BONUS PAYMENTS, STOCK OPTIONS OR EARNINGS OF ANY KIND, FRINGE
BENEFITS, MEDICAL OR HOSPITAL EXPENSES OR BENEFITS, LITIGATION EXPENSES,
ATTORNEYS’ FEES, EMPLOYMENT REINSTATEMENT, COMPENSATORY DAMAGES OF ANY KIND,
LIQUIDATED OR STATUTORY DAMAGES, PUNITIVE DAMAGES, AND ANY AND ALL OTHER
DAMAGES, SHALL BE RESOLVED PURSUANT TO THIS AGREEMENT AND THERE SHALL BE NO
RECOURSE TO COURT, WITH OR WITHOUT A JURY TRIAL. The arbitration hearing shall
occur at a time and place convenient to the parties in Maricopa County, Arizona
within thirty (30) days of selection or appointment of the arbitrator. If
Rural/Metro has adopted a policy that is applicable to arbitrations with
executives, the arbitration shall be conducted in accordance with said policy to
the extent that the policy is consistent with this Agreement and the Federal
Arbitration Act, 9 U.S.C. §§ 1-16. If no such policy has been adopted, the
arbitration shall be governed by the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA”) in effect on
the date of the first notice of demand for arbitration. The arbitrator shall
issue written findings of fact and conclusions of law, and an award, within
thirty (30) days of the date of the hearing unless the parties otherwise agree.

 

  C. Damages.

In cases of breach of contract or policy, damages shall be limited to contract
damages. In cases of discrimination claims prohibited by statute, the arbitrator
may direct payment consistent with the applicable statute. In cases of
employment tort, the arbitrator may award punitive damages if proved by clear
and convincing evidence. The arbitrator may award fees, including attorneys’
fees, to the prevailing party and assess costs of the arbitration to the
non-prevailing party. Issues of procedure, arbitrability, or confirmation of
award shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16, except
that Court review of the arbitrator’s award shall be that of an appellate court
reviewing a decision of a trial judge sitting without a jury.

 

  D. Selection of Mediator or Arbitrator.

The parties shall select the mediator or arbitrator from a panel list made
available by the AAA. If the parties are unable to agree to a mediator or
arbitrator within thirty (30) days of receipt of a demand for mediation or
arbitration, the mediator or arbitrator will be chosen by alternatively striking

 

Page 15 of 17



--------------------------------------------------------------------------------

from a list of five (5) mediators or arbitrators obtained by Rural/Metro from
AAA. Executive shall have the first strike.

 

  17. MISCELLANEOUS.

 

  A. Non-Waiver; Construction; Counterparts.

The failure in any one or more instances of a party to insist upon performance
of any of the terms, covenants or conditions of this Agreement, to exercise any
right or privilege conferred in this Agreement, or the waiver by said party of
any breach of any of the terms, covenants or conditions of this Agreement, shall
not be construed as a subsequent waiver of any such terms, covenants,
conditions, rights or privileges, but the same shall continue and remain in full
force and effect as if no such forbearance or waiver had occurred. No waiver
shall be effective unless it is in writing and signed by an authorized
representative of the waiving party. This Agreement shall be construed fairly as
to both parties and not in favor of or against either party, regardless of which
party prepared the Agreement. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall constitute but one instrument.

 

  B. Successors and Assigns.

Executive may not assign this Agreement. This agreement shall inure to the
benefit of and shall be binding upon the parties’ successors and Rural/Metro’s
assigns.

 

  C. Notices.

All notices required or permitted to be given hereunder shall be deemed given
when delivered in person, or three (3) business days after being placed in the
hands of a courier service (e.g., DHL or Federal Express) prepaid or faxed
provided that a confirming copy is delivered forthwith as herein provided,
addressed, when to Executive, at the last known mailing address in Rural/Metro’s
human resources files, and, when to Rural/Metro, at the mailing address of the
corporate headquarters and to the attention of Rural/Metro’s Chief Executive
Officer, and/or to such other respective addresses and/or addressees as may be
designated by notice given in accordance with the provisions of this Section.

[Signature Page Immediately Follows]

 

Page 16 of 17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Rural/Metro and Executive have executed this Agreement.

 

EXECUTIVE     RURAL/METRO CORPORATION /s/ Kristine B. Ponczak     By:   /s/ Jack
Brucker

Kristine B. Ponczak

Dated: February 8, 2008

     

Jack Brucker

Chief Executive Officer and President

      Dated: February 8, 2008

 

Page 17 of 17